IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL, :           No. 2020 Disciplinary Docket No. 3
                Petitioner      :
                                :           No. 179 DB 2013
           v.                   :
                                :           Attorney Registration No. 92346
DANIELLE M. ROSS,               :
                Respondent      :           (Lackawanna County)


                                      ORDER


PER CURIAM


      AND NOW, this 24th day of September, 2015, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint

Petition in Support of Discipline on Consent is hereby granted, and Danielle M. Ross is

suspended on consent from the Bar of this Commonwealth for a period of twenty-six

months, retroactive to March 6, 2014, and she shall comply with all the provisions of

Pa.R.D.E. 217.